NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


VERNA EILEEN ROBERTSON,                      )
                                             )
              Appellant,                     )
v.                                           )      Case No. 2D17-4425
                                             )
U.S. BANK NATIONAL ASSOCIATION,              )
as Indenture Trustee for CIM Trust           )
2015-4AG Mortgage-Backed Notes               )
Series 2015-4AG,                             )
                                             )
              Appellee.                      )
                                             )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Mark P. Stopa, Esq. of Stopa Law Firm,
Tampa, (withdrew after briefing); Latasha
Scott, Esq., of Lord Scott, P.A., Tampa
(withdrew after briefing); Richard J.
Mockler, Esq., of Stay In My Home, P.A.,
Tampa (withdrew after breifing); Ivan D.
Ivanov, Esq., of Ivanov & Wolf, P.A.,
Tampa, for Appellant.

Nancy N. Wallace, Esq., of Akerman LLP,
Tallahassee; William P. Heller, Esq. of
Akerman LLP, Fort Lauderdale; and
Brandon G. Forgione, Esq, of Akerman,
LLP., West Palm Beach, for Appellee.


PER CURIAM.
           Affirmed.



LaROSE, C.J., and KHOUZAM, and LUCAS, JJ., Concur.




                                    -2-